Citation Nr: 1034245	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  08-34 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

A. L. Tarr, Law Clerk






INTRODUCTION

The Veteran served on active duty from October 1961 to October 
1963.

This appeal to the Board of Veterans' Appeals (Board) arose from 
an October 2007 rating decision in which the RO denied service 
connection for bilateral hearing loss.  In November 2007, the 
Veteran filed a notice of disagreement (NOD).  A statement of the 
case (SOC) was issued in February 2008.  A supplemental SOC 
(SSOC) was issued in October 2008, and the Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in November 2008.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  There is no competent, probative (persuasive) evidence of 
perforation of the left ear tympanic membrane (ear drum) during 
service, as alleged.

3.  Although the Veteran has current, bilateral hearing loss 
disability, no such disability or perforated ear drum was shown 
until many years after service, and the most persuasive, 
competent opinion on the question of whether there exists a 
medical nexus between such disability and service weighs against 
the claim.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss 
are not met.  38 C.F.R. §§ 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2009).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will request 
that a claimant provide any pertinent evidence in his or her 
possession.

VA's notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between a veteran's service and the disability, degree 
of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

In this appeal, in an August 2007 pre-rating letter, the RO 
provided notice to the Veteran explaining what information and 
evidence was needed to substantiate the claim for service 
connection for bilateral hearing loss, what information and 
evidence must be submitted by the appellant, and what information 
and evidence would be obtained by VA; this letter also provided 
the Veteran with information pertaining to the assignment of 
disability ratings and effective dates, as well as the type of 
evidence that impacts those determinations.  The October 2007 
rating decision reflects the initial adjudication of the claim 
after issuance of this letter.  Hence, the August 2007 letter-
which meets the content of notice requirements described in 
Dingess/Hartman and Pelegrini-also meets the VCAA's timing of 
notice requirement.  

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matter on appeal.  Pertinent medical evidence associated 
with the claims file consists of service, VA and private 
treatment records, and the reports of August 2007 and September 
2008 VA audiological evaluations.  Also of record and considered 
in connection with the appeal are various written statements 
provided by the Veteran, and by his representative, relatives, 
and friends, on his behalf.  The Board also finds that no 
additional RO action to further develop the record in connection 
with the claim for bilateral hearing loss is warranted.

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the Veteran 
has been notified and made aware of the evidence needed to 
substantiate the claim, the avenues through which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with the claim.  Consequently, any error 
in the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude appellate 
consideration of the matter on appeal, at this juncture.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting 
the argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Specific to claims for service connection, impaired hearing is 
considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; the thresholds for at least 
three of these frequencies are 26 or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385.

The Veteran asserts that his bilateral hearing loss is the result 
of an in-service injury which perforated his left ear tympanic 
membrane.  The Veteran denies other noise exposure during 
service.

Considering the pertinent evidence of record in light of the 
above-noted legal authority, the Board finds that the record 
presents no basis for a grant of service connection for bilateral 
hearing loss.

In August 1961, at entrance into service, the Veteran noted a 
history of ear, nose and throat problems.  A service examiner 
noted that the Veteran suffered from defective hearing 
bilaterally.  Audiometric testing conducted at that time revealed 
pure tone thresholds, in decibels, as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
20
15
5
N/A
15
LEFT
20
10
5
N/A
25

In July 1966, at separation from service, a service examiner 
noted that the Veteran suffered from defective hearing 
bilaterally.  On audiometric testing conducted at that time, pure 
tone thresholds, in decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
15
15
5
15
10
LEFT
15
10
5
10
20

The above-described evidence reflects that bilateral hearing loss 
disability for VA purposes was not shown in service.  However, 
the absence of in-service evidence of hearing loss is not fatal 
to a claim for that disability.  See Ledford v. Derwinski, 3 Vet. 
App. 87, 89 (1992).  Evidence of a current hearing loss 
disability (i.e., one meeting the requirements of 38 C.F.R. § 
3.385) and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of service 
connection for hearing loss.  See Hensely v. Brown, 5 Vet. App. 
155, 159 (1993).  

Post service, the Veteran underwent a VA audiological evaluation 
in August 2007.  On audiometric testing, the pure tone 
thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
RIGHT
40
45
60
60
70
LEFT
50
55
55
55
60

Speech audiometry revealed speech recognition ability of 96 
percent in each ear. The audiologist stated that the results 
showed a moderate to moderately severe sensorineural hearing loss 
right ear and a moderate to severe mixed loss left ear.  In 
addition, the examiner noted evidence of a tympanomplasty and 
scarring in the left tympanic membrane in the left ear.  

The above-cited evidence reflects that the Veteran currently has 
bilateral hearing loss to an extent recognized as a disability 
for VA purposes pursuant to 38 C.F.R. § 3.385.  This fact 
notwithstanding, the claim must be denied on the basis of medical 
nexus.

The Veteran and several of his friends and relatives have 
provided statements asserting that the Veteran has suffered 
hearing problems dating back to his service.  The Veteran and his 
friends and relatives also report that the Veteran perforated his 
ear drum during service.  

The Board points out that a layperson is competent to report on 
matters observed or within his or her personal knowledge.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  The Veteran is also competent to 
testify about observable symptoms or injury residuals.  See 38 
C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007).  
Moreover, the Veteran is competent to report a continuity of 
symptomatology.  See Charles v. Principi, 16 Vet. App. 370 
(2002).  However, a layperson is not competent to render a 
diagnosis requiring medical expertise.  In this case, although 
the Veteran is competent to state that he suffered ear pain and 
diminished hearing, as explained below, neither the Veteran, nor 
any of the individuals offering statements on his behalf, is 
shown to possess the training or expertise to diagnose a 
perforated ear drum in service.  

Here, the post-service evidence reflects no documented indication 
of bilateral hearing loss or left ear perforation for nearly 20 
years after active military service.  The Board points out that 
the passage of so many years between discharge from active 
service and the objective documentation of a claimed disability 
is a factor that tends to weigh against a claim for service 
connection. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).

The Board also notes that the record contains conflicting medical 
opinions on the question of whether the Veteran's current 
bilateral hearing loss is related to his military service.  On 
one hand, two private physicians attribute the Veteran's current 
hearing loss to the Veteran's report of an in-service left ear 
perforation.  On the other hand, a VA examiner opined that the 
Veteran's bilateral hearing loss is not related to service.  

It is the responsibility of the Board to assess the credibility 
and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. 
App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 
192-93 (1992)).  The probative value of medical evidence is based 
on the physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of any 
evidence, the credibility and weight to be attached to medical 
opinions are within the province of the Board.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).   

When reviewing such medical opinions, the Board may appropriately 
favor the opinion of one competent medical authority over 
another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
However, the Board may not reject medical opinions based on its 
own medical judgment.  See also Obert v. Brown, 5 Vet. App. 30 
(1993); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In 
assessing medical opinions, the failure of the physician to 
provide a basis for his opinion goes to the weight or credibility 
of the evidence in the adjudication of the merits.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other 
factors for assessing the probative value of a medical opinion 
are the physician's access to the claims file and the 
thoroughness and detail of the opinion.  See Prejean v. West, 
13 Vet. App. 444, 448-49 (2000).  A medical opinion may not be 
discounted solely because the examiner did not review the claims 
file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). 

As indicated, in two opinions from private physicians, Dr. RN and 
Dr. JL attribute the Veteran's current bilateral hearing loss to 
an in-service left ear perforation.  However, also as indicated, 
there is no evidence of an in-service left ear perforation in the 
Veteran's service treatment records and there are no post-service 
medical records reflecting any left ear problems until 1982, 
nearly 20 years after service.  Rather, the physicians appear to 
rely solely on the Veteran's report of an in-service left ear 
perforation, which, as explained above, does not constitute 
competent, probative evidence on this point.  Dr. RN and Dr. JL 
provide no other basis for the conclusion that the Veteran 
suffered a perforated eardrum in service between 1961 and 1963.  
The Board points out that, as a medical opinion can be no better 
than the facts alleged by a veteran, an opinion based on an 
inaccurate factual premise-here, the diagnosis of an in-service 
left ear perforation-has little, if any, probative value.  See 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993; Swann v. Brown, 5 
Vet. App. 229, 233 (1993); Black v. Brown, 5 Vet. App. 177, 180 
(1993).  Additionally, the private physicians offer no 
explanation as to how the left ear perforation caused hearing 
loss bilaterally.  For these reasons, the private medical 
opinions are afforded little probative weight. 

By contrast, the Board finds probative the opinion of the August 
2007 VA examiner on the medical nexus question.  In a subsequent, 
September 2008 report, the audiologist who previously evaluated 
the Veteran reiterated the August 2007 testing results, and 
provided an opinion  that there was no evidence of left ear 
perforation in-service and that the Veteran's current bilateral 
hearing loss is not caused by or a result of his service.  The 
Board notes that the examiner rendered this opinion after 
thoroughly reviewing the claims file and medical records and 
examining the Veteran.  Importantly, the examiner took into 
account the February 2008 opinions of Dr. RN and Dr. JL and 
explained why he disagreed with those physicians.  The examiner 
also provided a rationale for his opinion; stating that there was 
no hearing loss in service and the Veteran was not treated for 
hearing problems for nearly 20 years post service.  Moreover, the 
opinion is supported by other evidence of record.  Specifically, 
the Veteran had a normal audiogram in both ears on release from 
active duty in 1963 and a private audiogram from 1982 showed 
hearing was within normal limits bilaterally.  These reports 
support the opinion that the Veteran's current bilateral hearing 
problems did not begin until after he separated from active 
military service in 1963.  Thus, the most persuasive, competent 
opinion on the question of etiology of current bilateral hearing 
loss weighs against the claim.

Furthermore, as regards any direct assertions by the Veteran, his 
friends and relatives, or his representative that there exists a 
medical nexus between current hearing loss and service, the Board 
finds that such assertions provide no basis for allowance of the 
claim.  Like the question of medical diagnosis, the matter of 
medical etiology of current hearing loss is a matter within the 
province of trained professionals.  See Jones v. Brown, 7 Vet. 
App. 134, 137-38 (1994).  As none of the above-named individuals 
is shown to be other than a layperson without the appropriate 
training and expertise, none is competent to render a probative 
opinion on the medical matters on which this claim turns.  See, 
e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). See also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally 
not capable of opining on matters requiring medical knowledge").  
Hence, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claim for 
service connection for bilateral hearing loss must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990)




ORDER

Service connection for bilateral hearing loss is denied.


____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeal


 Department of Veterans Affairs


